Citation Nr: 0424106	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to Title 38 United 
States Code, Section 1151, for disability due to medical or 
surgical treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Loring
INTRODUCTION

The veteran had active military service from December 1969 to 
January 1970.

This matter arises from an April 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York.  The Board of Veterans' Appeals (Board) remanded 
the case in May 2001 for further development.  The case has 
been returned to the Board for appellate review.   

The veteran was afforded an RO hearing in June 1999, and a 
Board hearing in February 2004, before the undersigned 
Veterans Law Judge sitting in Washington D.C.  The June 1999 
hearing transcript is associated with the claims folders.  
However, the audiotape from the February 2004 Board hearing 
was inaudible and  no transcription was obtained.  In July 
2004, the veteran declined an opportunity for another Board 
hearing and requested that the Board consider his case based 
upon the evidence of record.   

At and since the February 2004 Board hearing the veteran has 
submitted evidence concerning a right leg/knee claim.  That 
matter is referred to the RO for any action deemed 
appropriate.  The instant appeal is limited to the issue set 
forth on the title page.


FINDINGS OF FACT

1.  Service medical records are completely devoid of 
complaints or clinical findings with regard to the veteran's 
jaw.  

2.  In August 1974, the veteran was diagnosed as having 
incipient and generalized periodontitis with an 
"unserviceable" complete upper denture and a "serviceable" 
partial lower denture.   

3.  In January 1983, the veteran was fitted for a partial 
lower denture; his case was closed as complete in March 1983 
subsequent to a follow-up clinic visit.

4.  In August 1984, the veteran underwent an augmentation 
genioplasty for a diagnosed major anomaly of the jaw; a 
prosthetic device was implanted to stabilize his full lower 
denture.

5.  In October 1994, the veteran's implant was found to be 
protruding and was removed; the accompanying pathology report 
indicated that the veteran had experienced symptoms for two 
weeks and the pathology finding was a failed implant.

6.  In December 1995, the VA Chief of Oral and Maxillofacial 
Surgery stated that the only pathology noted at the time of 
the veteran's October 1994 surgery was the protruding implant 
prosthesis.   

7.  There is no competent evidence that the veteran manifests 
any disability caused by or related to VA medical or surgical 
treatment for his jaw.  


CONCLUSION OF LAW

The criteria for compensation pursuant to Title 38 United 
States Code, Section 1151, for disability due to medical or 
surgical treatment by the Department of Veterans Affairs have 
not been met.  38 U.S.C.A. § 1151 (West 1997); 38 C.F.R. 
§§ 3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duty to assist and duty 
to notify provisions pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5100, 5103A, 5126, and 
as amended, §§ 5102, 5103, 5106, 5107 (West 2002), and the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) are satisfied as to the claim at issue.  

In this regard the Board notes that, while it is clear that 
38 U.S.C.A. § 5103(a) requires notice to the claimant of 
required information and evidence to substantiate a claim 
prior to an AOJ adjudication, a question remains as to what 
notice provisions are required for claims adjudicated prior 
to November 2000, when the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims (CAVC) recently 
spoke to this issue in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), (Pelegrini II).  The Court specifically 
recognized that an AOJ did not err in failing to provide 
38 U.S.C.A. § 5103(a) notice in a case that was before it on 
appeal since it was not mandated at the time of the initial 
adjudication in January 1997.  Pelegrini II, supra.  The 
Court further noted that "it is the Board's responsibility 
to include in its statement of reasons or bases an 'adequate' 
discussion of the duty to notify."  The Board must also 
specify whether the duty was met, and if so, how it was 
satisfied.  Id, citing Charles v. Principi, 16 Vet.App. 370, 
374 (2002), and 38 U.S.C. § 7104(d)(1) (2002).  

In the instant case, the veteran filed his claim in January 
1996, and the claim was initially adjudicated in April 1997, 
prior to the November 2000 enactment of the VCAA.  However, 
although this appeal was perfected to the Board, the Board 
remanded it in May 2001.  In May 2001, the AOJ wrote to the 
veteran in compliance with the VCAA, and addressed the 
information or evidence required to allow the benefits he was 
seeking.  In addition, the May 2001 letter advised the 
veteran of the evidence VA was responsible for obtaining and 
notified him of the information that was needed from him to 
allow his compensation claim.  38 U.S.C.A. §§ 5103(a), 5103A.   

Further, in compliance with the VCAA, all treatment records 
have been obtained, a VA examination was provided in December 
2003, medical opinions were obtained from a VA medical doctor 
and neuropsychologist, and a supplemental statement of the 
case (SSOC) was issued in August 2003.  The SSOC explained 
the reasons for the AOJ's decision and identified the 
evidence necessary to allow the veteran's claim.  There is no 
indication that there is additional information available 
that would lead to a different outcome in this appeal.  
Therefore, no further assistance to the veteran is required 
to comply with duty to assist him.  38 U.S.C.A. § 5103A; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Title 38, United States Code, § 1151 provides, in pertinent 
part, that when a veteran suffers an injury or an aggravation 
of an injury resulting in additional disability or death by 
reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991). 
 
The Board notes that although 38 U.S.C.A. § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151 filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, as this claim was in appellate status 
prior to the amendments, it will be reviewed according to the 
statute in effect at that time.  

Applicable regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the medical or surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of medical or surgical 
treatment, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or, in 
appropriate cases, the veteran's representative. "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would, in fact, be administered.  38 C.F.R. § 
3.358(c)(3).  

The veteran's claim for compensation due to VA medical 
treatment was denied by the RO in February 1998 as not well-
grounded.  With enactment of the VCAA in November 2000, the 
well-grounded claim concept was eliminated.  The Board 
remanded the veteran's case in May 2001, in part, to advise 
him of the new legislation and to further develop his case, 
to include obtaining missing medical records.  The RO 
provided the veteran with the appropriate VCAA notice as 
indicated previously, and satisfied all of VA's duties and 
obligations under the VCAA and applicable regulations.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The veteran asserts that he fell into a ditch during basic 
training, and fractured his nose and jaw.  He maintains that 
the fractures were never repaired.  He further asserts that 
the oral surgery performed in 1984 was to repair his 
fractured jaw and resulted in headaches, eye problems, 
earaches, and concentration and memory problems.  He reports 
that he did not even know he had an implant when he began to 
have headaches.  He contends that his current headaches and 
other cognitive problems are the result of the surgical 
implant.   

After reviewing the voluminous medical records, the veteran's 
written statements, and hearing testimony, the Board finds 
that there is no competent medical evidence to show that the 
veteran's alleged disabilities are in any way related to the 
August 1984 augmentation genioplasty involving his jaw or the 
subsequent implant removal.

The veteran's service medical records cover his approximately 
40 days of active duty, and are completely devoid of 
references, complaints or clinical findings with respect to a 
fall or an injury to his nose or jaw.  The records do reflect 
the veteran's report of history of a fractured skull as a 
child.  He stated that a bus hit him when he was 4 years old.  
The veteran's separation examination report of December 1969 
reflects the examiner's statement that the veteran had not 
experienced any "significant illness or injury" since his 
induction in July of 1969.  The report of medical history 
also indicated that the veteran had been evaluated by the 
Mental Hygiene Division approximately a week earlier, and had 
been recommended for administrative separation.  The examiner 
reported no evidence of psychiatric disorder warranting 
action under Air Force Manual (AFM 35-4).  On both entrance 
and separation examination histories he reported pre-service 
treatment for his teeth.

The veteran filed a claim for a head injury in 1970, alleging 
that he fell during service and experienced memory loss and 
dizziness as a result.  His claim was denied as there was no 
evidence in his service medical records of any fall or 
injury.  

Records from the Bronx VAMC show that the veteran had a 
septo-rhinoplasty in September 1973 due to a naso-septo 
deformity.  There was no reference to previous injury or 
fracture.  In August 1974, the veteran was admitted to the 
Bronx VAMC with complaints of nasal obstruction on the left.  
The hospital notes indicate that the veteran's surgery of 11 
months earlier had not alleviated his difficulty breathing.  
He was scheduled for a rhinoplasty to remedy a deviated nasal 
septum.  His preoperative dental x-rays and clinical 
evaluation reflected the VA dentist's findings of incipient 
and generalized periodontitis with an "unserviceable" 
complete upper denture and a "serviceable" partial lower 
denture."  The veteran was discharged 5 days after his 
surgery with a discharge diagnosis of deviated septum with 
septal reconstruction.    

VA records also reflect that in January 1982, the veteran 
sought treatment for an alcohol problem.  He was admitted to 
the Montrose VAMC in February 1982 with a diagnosis of 
alcohol abuse.  He was then referred for an oral 
maxillofacial evaluation after complaining of a toothache.  
He was treated extensively for general dental caries and root 
canals through March 1983, and in addition to having an 
existing full upper denture relined, he was fitted for a 
partial lower denture.  VAMC clinical notes from January 1983 
indicate that the veteran's new partial lower denture was 
satisfactory.  In March 1983, he appeared for a follow-up 
visit and the dentist noted no sore spots on the partial 
lower denture.  The case was closed as complete after the 
veteran was instructed in oral hygiene.   

The Bronx VAMC medical records of the veteran's August 1984 
oral surgery are not available.  However, the Chief of Health 
Information at the hospital was able to obtain confirmation 
of the veteran's admission and treatment for a major anomaly 
of the jaw.  The records reflect an augmentation genioplasty 
on August 27, 1984, with discharge on September 3, 1984.  
There is no indication of complication or other than routine 
recovery.  In December 1984, the veteran was again admitted 
to the Bronx VAMC for a work-up for organic brain syndrome.  
He was being evaluated for right-sided temporal headaches and 
had failed a trial of Tegretol.  The CT scans showed 
encephalomalacia of the left occipital and parietal regions.  
The VA physician stated that the headaches appeared to be 
vascular in origin as the veteran had responded to a 
different medication.  Subsequent VA and private medical 
records show no complaints or clinical findings with regard 
to the veteran's jaw until October 1994.

Private medical records show that in October 1994 a dentist 
referred the veteran to the VA oral maxillofacial clinic for 
evaluation.  The dentist noted that the veteran had a jaw 
implant about 10 years earlier for the lower alveolar ridge 
to stabilize a full lower denture, and it appeared to be 
coming out.  In March 2004, the veteran submitted a statement 
of the same date from the dentist who referred him for the 
oral surgery.  The dentist did not provide a date for the 
referral but he stated that the veteran's treatment was 
beyond his scope as a general practitioner, so he referred 
the veteran to an oral surgeon for evaluation.  The October 
1994 VA pathology report reflects a clinical history of 
painful lower jaw with "no symptoms until last week."  A 
portion of the prosthesis was protruding from gingival 
tissue.  The preoperative diagnosis was "failed implant."  
The postoperative microscopic examination and diagnosis 
showed a plastic chin implant with fragments of granulation 
tissue and inflammatory exudates rich in neutrophils.  There 
was no reference or indication of other than natural causes 
for the failure.

A December 1995 statement from the Chief of Oral and 
Maxillofacial surgery at the Bronx VAMC indicated that he saw 
the veteran on October 13, 1994 for complaints of acute pain 
in his anterior mandible.  The veteran reported that it felt 
as if something was coming out.  The oral surgeon noted the 
veteran's history of reconstructive jaw surgery 10 years 
earlier at the Bronx VAMC.  His examination of the veteran 
found an apparent old implant prosthesis protruding through 
the oral mucosa into the mandibular labial vestibule.  The VA 
surgeon noted no other pathology.  He wrote that, after 
"appropriate discussion of treatment with [the veteran] . . 
. the implant was removed without complication under local 
anesthesia.  He tolerated the procedure well, and left the 
department in good condition."  The veteran was examined at 
a follow-up appointment on October 18, 1994, and he was found 
to be without complaints and healing well.  He was released 
from care of the surgical department on that date. 

In December 1984, a VA neurological evaluation reflects a 
diagnosis of encephalomalacia of the left occipital with 
vascular headaches.  Also, he was treated for depression and 
muscle contraction headaches in February 1987, and for major 
depression and tension headaches with facial spasms in July 
1987.  From February to April 1988 the veteran was treated as 
a VA outpatient for chronic headaches without reference to a 
surgical or medical treatment etiology.  

Private medical records from St. Vincent's Hospital show a 
September 1990 admission for complaints of headaches since an 
alleged traumatic fall during service in 1970.  The veteran's 
discharge diagnosis was reported as an organic mood disorder 
and generalized anxiety disorder.  He was also diagnosed as 
having chronic headaches and trigeminal neuralgia.  A May 
1992 private medical record from an organization servicing 
disabled people shows that the veteran reported severe 
chronic headaches since a fall during service in 1970.  He 
was noted to have increased migraines since his move to 
independent living.  

The veteran had an optometry evaluation in October 1993 and 
again in March 1994 at the State University of New York 
Ocular Disease clinic.  He reported having headaches since 
1986.  The doctor found a visual field defect compatible with 
occipital encephalomalacia as described in a June 1993 
cerebral computerized tomography report.  The doctor's 
opinion was that the condition was most likely secondary to 
the closed head injury craniotomy performed when the veteran 
was a child.  

In 1995, the veteran was referred for a neuropsychiatric 
evaluation at Mount Sinai Hospital to determine his level of 
cognitive functioning 46 years post traumatic brain injury.  
The veteran's report of history included the skull fracture 
as a child.  He was noted to be status post left occipital 
craniotomy.  He had no memory of the accident but reported 
further head trauma in 1971 subsequent to a fall during 
service.  He also reported that he fractured his nose and jaw 
in 1987 when he fell down subway stairs.  He further reported 
a head injury in 1992 when he slipped and fell on the ice.  
The psychologist deferred complete testing.  He noted that 
the veteran's report of history was sketchy and incomplete 
with significant omissions.  Because of the veteran's 
behavior and concurrent thought disorder, the testing was 
deferred until a psychiatric evaluation could be completed 
and medication administered.  The psychologist's preliminary 
testing was congruent with earlier testing in 1992 which 
suggested significant cognitive deficits in a number of areas 
to include conceptual thinking and executive functioning.   

In May and June 2003, VA sought a medical opinion to 
determine whether the veteran's jaw implant in 1984, and 
removal in 1994, caused his reported headaches, appetite 
loss, sleep disorder, memory loss, eye disorder, and ear 
disorder.  The VA physician reported that while there was no 
evidence that the veteran sustained a fall during service, 
even if he did, it was unlikely that such severe trauma 
resulting in a broken nose and broken jaw would go 
unremarked.  He would have had interference with his speech, 
mastication, and possibly airway patency.  Tooth loss was 
also likely in such trauma.  The physician noted that the 
August 1984 report of augmentation genioplasty for major 
anomalies of the jaw made no mention of any fracture.  
Moreover, the implant was removed in 1994 under local 
anesthesia after one week of symptoms.  He noted that the 
veteran's eye disorder was attributed to the childhood head 
injury and craniotomy.  He also noted that the veteran had 
ear surgery in August 1973. 

The VA physician's June 2003 opinion noted that the veteran's 
reported headaches began in 1970.  He concluded that since 
the headache syndrome began many years prior to the implant 
surgery, it could not have been caused by such surgery.  He 
found the appetite loss to be a central nervous system 
alteration not attributable to surgery.  There were no sleep 
studies to review and the VA physician could not offer an 
opinion as to a sleep disorder.  He also noted that the 
veteran should be afforded a comprehensive neuropsychological 
evaluation to determine whether there was a progressive 
dementing disorder or a fixed deficit.  He again noted that 
the veteran's eye disorder had been diagnosed as a right 
mononymous hemianopia as a sequela of a skull fracture in 
early childhood.  The veteran also underwent ear surgery in 
August 1973, more than 10 years prior to the jaw implant.  
There is no evidence linking any of the above conditions to 
the veteran's implant surgery.  

The veteran was also afforded a VA neuropsychological 
examination in July 2003.  The VA examiner noted the 
veteran's history as reported in previous evaluations and 
also interviewed the veteran who reported that he broke his 
nose and jaw in a 1987 fall down subway stairs.  He also 
reported dislodging his jaw implant after a fall on the ice, 
but was unsure of the year.  The examiner reported that the 
veteran was pleasant and cooperative throughout the 
evaluation.  His thought process was highly tangential and 
repetitive.  He made a number of errors in word usage and in 
his spontaneous speech.  He had difficulty providing 
information about his history, especially with respect to 
dates regarding the jaw implant.  His information and history 
were contradictory and confusing.  The VA psychologist found 
that the veteran had a memory impairment and sleep 
disturbance that were likely related to etiologies other than 
the jaw implant.  The psychologist found that the veteran had 
a demonstrable memory impairment but could not determine the 
course of the impairment given that his 1995 evaluation was 
never completed.  However, the VA psychologist also reported 
that, as a memory expert, she found nothing to suggest that 
the insertion or extraction of a jaw implant would have any 
impact on memory in the absence of any untoward event.  

With respect to sleep disturbance, the psychologist 
referenced a hospital admission from 1979 indicating 
nightmares and a documented sleep disturbance clearly 
predating any jaw surgery.  She also noted the 1982 yearlong 
admission for alcohol rehabilitation with a documented 
insomnia and anxiety.  She also indicated that many of the 
veteran's other psychiatric diagnoses are also associated 
with sleep disturbance.  

During the veteran's June 1999 RO hearing, he testified that 
he fell in ditch during service.  It was about 5 o'clock in 
the evening, and he was on his way to the dining hall.  He 
stated that he "was told to go to eat and what happened was 
I went to eat and I broke my nose and my jaw.  So it was 
never fixed."  He was stationed in Texas at Laughlin Air 
Force Base, it was his first 2 weeks of basic training.  He 
testified that he was examined after the fall but his nose 
and jaw weren't evaluated.  He was given medication and told 
to return to the barracks.  He reported that he was laying in 
the ditch for perhaps 2 hours and the impact broke his nose 
and jaw.  The veteran testified that he did not have x-rays 
at the time but was told later at the Kingsbridge (Bronx) 
VAMC that his nose was broken.  

He reported speaking German or Austrian with the VA doctor 
who did his surgery.  The doctor asked him how he broke his 
nose and he reported that he fell during service.  The doctor 
also told him he would fix his nose and then his jaw.  He 
reported that he returned to the hospital after his nose 
surgery for the jaw implant.  He testified that the implant 
surgery (augmentation genioplasty) was performed in August 
1984, and as a result his long and short term memory was 
affected.  He testified that could remember some things since 
the implant was removed but he has many things that are 
blank.  The veteran also testified that the implant caused an 
earache and affected his whole left side.  He reportedly saw 
an ear, nose and throat doctor who said there was nothing 
wrong with his ear.
 
In response to the hearing officer's question regarding how 
the implant affected him, the veteran stated that the implant 
"deformed his whole face on the left side."  He also 
introduced photographs to the hearing officer, which do not 
reflect any obvious deformity or defect.  The veteran further 
testified that he didn't even know he had an implant for 15 
years but that while he was attending school in Kansas, he 
had an increase in headaches and started to sweat.  He stated 
that the implant made him sick while he was attending school 
in Kansas and prevented him from studying and concentrating.  
He could not memorize anything he was doing, and had trouble 
eating, and became very nervous.  He testified that all his 
problems were related to the jaw implant.

The veteran testified that he last worked in 1990 for the 
Census Department.  He reported that he had tried to complete 
his education for the past 15 years, but was unsuccessful.  
He was a waiter prior to the implant surgery and had no 
problem working.  His ambition was to finish college, but the 
implant "affected me in ways I couldn't accomplish 
anything."  He testified that he had to start life all over 
again, and reported that he was in receipt of Supplemental 
Security Income and Social Security Disability income.  

The veteran also appeared for a Board hearing in February 
2004, but, as noted previously, the tape recording was 
inaudible.  Testimony before the undersigned, however, was 
essentially similar to that described above.  The veteran 
chose not to have another hearing and requested a decision on 
the evidence of record.  He subsequently submitted a letter 
from the Mount Sinai School of Medicine, Department of 
Rehabilitation, requesting his participation in a study 
involving individuals with a traumatic brain injury.  The 
veteran waived of initial AOJ review of this evidence 
pursuant to  38 C.F.R. § 20.1304.  However, the letter is 
pertinent to the issue at hand only to confirm the veteran's 
traumatic brain injury and does not offer any supporting 
evidence to show a link to the jaw implant.   

Despite the veteran's assertions, the evidence of record does 
not support a finding that the veteran is entitled to 
compensation for disability as a result of VA medical or 
surgical treatment.  The veteran's medical records, both VA 
and private, which cover the period from 1972 to 2003, show 
multiple and various evaluations related to complaints of 
headaches, with a variety of diagnoses from vascular in 
origin to migraine.  Significantly, there is no competent 
evidence to establish a relationship between the headaches 
and the genioplasty or the removal of the implant.  Indeed, 
the available records show rather that the genioplasty was a 
procedure to stabilize the veteran's lower denture and was 
effective until a week or so prior to the surgical removal in 
1994.  There is no evidence of continuing disability after 
the implant removal.

Notwithstanding the veteran's divergent reports of history 
regarding his disabilities, the multiple volume claims file 
has extensive medical evidence of the veteran's head injury 
in childhood and accompanying cognitive and visual deficits.  
While the actual surgical record of the 1984 genioplasty is 
not available, the otherwise comprehensive medical records 
clearly establish that the veteran's alleged disabilities are 
attributable to other causes.  He has consistently reported 
headaches since the early 1980's, but the date of onset is 
unclear.  He reported that they began in 1970, 1971, and in 
1986, subsequent to the implant surgery.  Although there is 
no definitive etiology identified for the headaches, there 
has never been any medical evidence relating the headaches to 
the surgical treatment in 1984 or 1994.  

Moreover, according to the VA physician's opinion, the 
veteran's reported appetite loss is considered to be a 
central nervous system alteration, his sleep disorder is 
attributable to any one of his psychiatric diagnoses.  The 
memory loss etiology is unclear but in the VA 
neuropsychologist's opinion, it is not related to the jaw 
implant.  Likewise there is no medical evidence showing an 
eye disorder that is related to VA medical or surgical 
treatment.  The opinion of the VA physicians is that the eye 
disorder was clearly caused by the traumatic brain injury. 

In summary, the Board concludes that there is not one 
scintilla of medical evidence to show that the veteran has 
sustained any disability as the result of VA medical or 
surgical treatment to his jaw.  There is no medical evidence 
of any complications related to the 1984 genioplasty, and no 
medical evidence of complaints, clinical findings or 
symptomatology associated with the implant until a week prior 
to the implant removal in 1994.  The postoperative report of 
the implant removal shows only that the implant was 
protruding into the veteran's mouth, with no other pathology 
noted.  There is simply no basis in fact to establish a 
viable link between the veteran's surgical implant and 
subsequent medical treatment and his alleged disabilities.    

The Board notes the veteran's testimony and written 
statements alleging that his headaches and cognitive 
problems, as well as sleep problems, ear problems, and 
appetite loss are the result of the dental implant.  However, 
while the veteran may report symptoms he perceives to be 
manifestations of his surgical treatment, the question of 
whether a there is a medically diagnosed disability that is 
related to or the result of the surgery is one that must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to compensation for diability 
due to medical or surgical treatment by the Department of 
Veterans Affairs.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no proximate 
balance of positive and negative evidence with respect to any 
material issue, there is no reasonable doubt to be resolved 
in the veteran's favor.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to compensation pursuant to Title 38 United 
States Code, Section 1151, for diability due to medical 
treatment by the Department of Veterans Affairs is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



